Bullard, J.
This is an action upon a bond subscribed by the defendant as surety, which was given to the sheriff in the case of the plaintiff against ope Brehier, in order to release certain property from sequestration. The defendant admitted that he subscribed the bond, and that the apothecary’s shop was released from sequestration, but he denies that the value of the shop was in any degree diminished. He further avers that when the property was sold under a fi-fa., the plaintiff himself became the purchaser ; and that having failed to comply with the conditions of the sale, it was sold at his risk, and adjudicated to the respondent, who found it so well provided, that sometime afterwards he sold it for $4000.
The defendant having failed to sustain this special plea, there was judgment against him, and he has appealed.
The record shows that, on the issuing of an execution in the original case, the sheriff returned no property found, after demand of the parties; and the court justly concluded that this return furnished sufficient evidence of a breach of the condition of the bond.

Judgment affirmed.